NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                      2008-3343

                                    SUNG K. KIM,

                                                            Petitioner,

                                          v.

                            DEPARTMENT OF DEFENSE,

                                                            Respondent.


      Kevin L. Owen, Law Offices of Gary M. Gilbert & Associates, of Silver Spring,
Maryland, argued for petitioner. With him on the brief was Gary M. Gilbert.

       Elizabeth M. Hosford, Senior Trial Attorney, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, argued for
respondent. On the brief were Michael F. Hertz, Acting Assistant Attorney General,
Jeanne E. Davidson, Director, and Kirk T. Manhardt, Assistant Director. Of counsel on
the brief was Nolan J. Benson, Jr., Associate General Counsel, Defense Threat
Reduction Agency, United States Department of Defense, of Ft. Belvoir, Virginia.

Appealed from: Merit Systems Protection Board
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                     2008-3343


                                   SUNG K. KIM,

                                                     Petitioner,

                                          v.

                           DEPARTMENT OF DEFENSE,

                                                     Respondent.




                                   Judgment


ON APPEAL from the        Merit Systems Protection Board

in CASE NO(S).            DC0752070892-I-1

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (LOURIE, RADER, and PROST, Circuit Judges).

                          AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT




DATED July 14, 2009                        /s/ Jan Horbaly
                                          Jan Horbaly, Clerk